Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20    PageID.3067   Page 1 of 15



                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DISTRICT


 JAMAAL CAMERON; RICHARD
 BRIGGS; RAJ LEE; MICHAEL
 CAMERON; MATTHEW
 SAUNDERS, individually and on
 behalf of all others similarly situated,
                                                  Case 2:20-cv-10949-LVP-MJH
         Plaintiffs,

 v.

 MICHAEL BOUCHARD, in his
 official capacity as Sheriff of Oakland
 County; CURTIS D. CHILDS, in his
 official capacity as Commander of
 Corrective Services; OAKLAND
 COUNTY, MICHIGAN,

       Defendants.
 __________________________________________________________________

      DEFENDANTS’ EMERGENCY MOTION TO STAY PROCEEDINGS
       PENDING DETERMINATION OF APPEAL AND REQUEST FOR
                   IMMEDIATE CONSIDERATION
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20         PageID.3068    Page 2 of 15




       NOW COMES Defendant, OAKLAND COUNTY, by and through its

 attorneys, POTTER DeAGOSTINO O’DEA & CLARK, and pursuant to FRCP 62,

 hereby request this Honorable Court issue a stay of proceedings pending

 determination of Defendant’s emergency appeal. Defendant requests immediate

 consideration of its Motion.

                                  POTTER, DeAGOSTINO, O’DEA & CLARK

                                  s/ STEVEN M. POTTER (P33344)
                                  s/ ROBERT C. CLARK (P76359)
                                  Attorneys for Defendants
                                  2701 Cambridge Court, Suite 223
                                  Auburn Hills, Michigan 48326
                                  (248) 377-1700
 Dated: May 21, 2020              spotter@potterlaw.com
                                  rclark@potterlaw.com



                       BRIEF IN SUPPORT OF MOTION

 I.    Factual Background

       The Court is well familiar with the factual background of the instant action. For

 purposes of brevity, Defendants’ incorporate by reference the factual background set

 forth in their Motion to Dismiss Plaintiffs’ Petition for Habeas Corpus.

       A.    Procedural History

       Plaintiffs, all convicted felons, filed the instant action on April 17, 2020.



                                           2
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20         PageID.3069     Page 3 of 15




 Plaintiffs’ Petition, titled “Petition for Writ of Habeas Corpus and Complaint for

 Injunctive and Declaratory Relief” seeks class certification for potentially all inmates

 incarcerated at Oakland County Jail and requests their release from jail.

       On April 23, 2020, Defendants filed their Motion to Dismiss Plaintiffs’ Petition

 for Habeas Corpus, Claims against Bouchard and Childs and Response to Plaintiff’s

 Motion for Temporary Restraining Order.

       On April 27, 2020, Plaintiffs’ filed their Response to Defendants’ Motion.

       On May 21, 2020, the Court issued its Opinion and Order denying Defendants’

 Motion to Dismiss Plaintiff’s Petition for Habeas Corpus.

       On May 21, 2020, Defendant timely filed its Notice of Appeal.

                                      ARGUMENT

 I.    The Court Should Stay the Instant Action Pending Appeal

       A.     Plaintiffs’ Habeas Claims

       In its Opinion, the Court stated:

       The record shows that the congregate nature of a jail facility makes it
       impossible to put in place and enforce precautionary measures and,
       thereby, ensure the reasonable safety of medically-vulnerable inmates.

                                  *        *       *

       Considering the weight of the public health evidence demonstrating the
       medically-vulnerable population’s unique, specific, and life-threatening
       susceptibility to COVID-19 - paired with the communal nature of jail

                                               3
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20         PageID.3070     Page 4 of 15




       facilities, the Court finds that home confinement or early release is
       the only reasonable response to this unprecedented and deadly
       pandemic. In other words, the inherent characteristics of the Jail cannot
       be altered to any extent that would make it safe enough to protect the
       members of the Medically-Vulnerable Subclass from the potentially
       lethal combination of their unique vulnerabilities and COVID-19's
       health shattering consequences. Any response other than release or
       home confinement placement constitutes deliberate indifference.
       (R.57, Opinion and Order, pp. 57-59; Page ID#3043-3045)(emphasis
       supplied).

       This Court’s findings in its Opinion setting forth a universal mandate

 nonspecific to prison systems (regardless of state or federal) are unprecedented and

 without authority. It is precisely the type of issue that should be addressed by the

 Sixth Circuit prior to the implementation of such an unprecedented procedure (i.e.

 release of medically vulnerable inmates). Simply put, the Court’s express findings

 that “home confinement or early release is the only reasonable response” for the

 medically vulnerable and “any response other than release or home confinement

 placement constitutes deliberate indifference” is the equivalent of granting Plaintiffs’

 habeas petition. The court has discretion to delay the release of a successful habeas

 petitioner in order to provide defendant an opportunity to correct the constitutional

 violation. Hilton v Braunskill, 481 US 770, 775 (1987). Specifically, “general

 standards governing stays of civil judgments should also guide courts when they must

 decide whether to release a habeas petitioner pending the State’s appeal...” Id. The


                                            4
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20            PageID.3071     Page 5 of 15




 factors to be considered are 1) whether the stay applicant has made a strong showing

 that he is likely to succeed on the merits; 2) whether the applicant will be irreparably

 injured absent a stay; 3) whether issuance of the stay will substantially injure the

 other parties interested in the proceeding; and 4) where the public interest lies. Id.;

 Slyusar v Holder, 740 F3d 1068, 1074 (6th Cir. 2014). Additionally, “the State’s

 interest in continuing custody and rehabilitation pending a final determination of the

 case on appeal is also a factor to be considered...” Id at 777-778. “These factors are

 not prerequisites that must be met, but are interrelated considerations that must be

 balanced together.” Serv Emps Int’l Union Local 1 v Husted, 698 F3d 341, 343 (6th

 Cir.2012)(quotations and citations omitted).

       Here, the above factors favor a stay of the release(s) of Plaintiffs. First, the state

 undoubtedly has an interest in continuing custody and rehabilitation as Plaintiffs have

 been convicted in Michigan state courts and are serving their respective sentences in

 Oakland County Jail.

              1.     Strong Likelihood of Success

       Defendant is able to make a strong showing of success. Hilton, supra. It is

 undisputed that no federal court has granted habeas to state prisoners under similar

 circumstances. This includes the fact that no federal court has granted habeas for state

 court prisoners due to concerns regarding COVID-19. Plaintiffs’ counsel conceded

                                             5
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20          PageID.3072     Page 6 of 15




 this during oral argument. Indeed, the only cases to date which have addressed state

 prisoners’ requests for release denied same. Money v Pritzker,- - - F. Supp. 3d - - - ,

 2020 WL 1820660 (N.D. Ill, April 10, 2020); Coleman & Plata v Newsom, 2020 WL

 1675775 (E.D. Cal April 4, 2020); Nellson v Barnhart, 2020 WL 1890670 (D.Colo.

 Apr. 16, 2020); Baxley v Jividen, 2020 WL 1802935 (S.D. W Va April 8, 2020);

 Amos v Taylor, 2020 WL 1978382 (N.D. Miss April 24, 2020). Despite this authority,

 this Court has determined that “home confinement or early release is the only

 reasonable response” for the medically vulnerable.

       Absent binding authority, this Court determined Plaintiffs were excused from

 exhausting state remedies. Defendant has a strong likelihood of success on appeal

 regarding this issue in light of United States Supreme Court authority requiring a

 federal habeas petitioner to first exhaust state remedies. See, 28 U.S.C. § 2254(b)(1);

 O’Sullivan v Boerckel, 526 US 838, 845 (1999); Duckworth v Serrano, 454 US 1, 3

 (1981)(holding the exhaustion requirement “serves to minimize friction between our

 federal and state systems of justice by allowing the State an initial opportunity to pass

 upon and correct alleged violations of prisoners’ federal rights; Irick v Bell, 565 F3d

 315, 323 (6th Cir.2009)“ [A] federal habeas petitioner “must first exhaust the remedies

 available in state court by fairly presenting his federal claims before the state court;

 the federal court will not review unexhausted claims.” Defendant is also able to

                                            6
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20               PageID.3073      Page 7 of 15




 establish state corrective process was available1 to Plaintiffs in light of multiple

 examples provided to the Court of inmates being released from OCJ as a result of

 concerns related to COVID-19. (R.70, PI Hearing Defendants’ Exhibit E; R. 71, PI

 Hearing Defendants’ Exhibit F; R. 82-4, People v Chandler, Michigan Supreme

 Court Case No. 1612652). In light of the lack of authority providing the relief

 obtained by Plaintiffs in this case, Defendant is entitled to a stay of this Court’s order

 for the Sixth Circuit to determine whether such exhaustion is a pre-requisite for state

 prisoners seeking habeas in the COVID-19 context. Indeed, this issue relates to the

 crux of the Court’s Preliminary Injunction requiring Defendant to provide a list of

 medically vulnerable inmates for purpose of release.

              2.     Irreparable Harm to Defendant

       The irreparable harm to Defendant of releasing inmates is simple. In the event

 the Court’s order is reversed subsequent to the release of medically vulnerable

 inmates (which the Court explicitly indicated would subsequently occur), Defendant

 will be required to locate and detain the inmates. The difficulty, if not impossibility,

       1
              Although never discussed by the Court, all pretrial detainees have an attorney as
              part of their pending criminal matters.
       2

               On April 29, 2020, Defendants sought leave to file a Supplemental Brief to their
              Motion to Dismiss. The Court denied Defendants’ Motion, refused to permit
              Defendants an opportunity to file a Reply Brief in support of their Motion and
              ultimately struck Defendants’ Supplemental Brief. This Order is also subject of
              Defendant’s appeal.

                                               7
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20              PageID.3074      Page 8 of 15




 of such an endeavor is obvious.

              3.       Substantial Injury to Plaintiffs/Inmates

       While it is anticipated that Plaintiffs will argue they will sustain “substantial

 injury” by potentially contracting COVID-19 if the Court issues a stay, the statistics

 do not support such an argument. The first inmate to test positive for COVID-19

 occurred on March 28. On May 1, 2020, an initiative to test the entire inmate

 population began. During that initiative, 468 inmates were tested, 186 inmates refused

 to be tested and only 3 inmates tested positive3. (R.83-1). Thus, there is no basis for

 Plaintiffs’ argument that they will sustain “substantial injury” if this matter is stayed

 pending Defendant’s appeal.

              4.       Public Interest

       To the extent the Court’s Order contemplates the eventual release of inmates,

 the public interest in Plaintiffs’ remaining incarcerated pending the outcome of

 Defendant’s appeal heavily weighs in favor of this Court granting a stay. All of

 Plaintiffs are convicted felons. The following is a summary of Plaintiffs’ felony

 criminal histories:

       Raj Lee’s criminal history includes convictions of felony home invasion, felony


       3

       The Court’s Preliminary Injunction requires Defendant to continue testing of inmates thus
       implicitly recognizing the accuracy of Defendant’s prior testing.

                                               8
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20               PageID.3075       Page 9 of 15




 receiving and concealing stolen property, and most recently felony uttering and

 publishing countefeit bills or notes. (R.30-5)4.

       David Kucharski’s criminal history includes convictions of felony receiving

 and concealing stolen property, felony attempted home invasion, misdemeanor

 operating a vehicle with a forgery/alteration/false ID, felony larceny in a building,

 felony home invasion (multiple convictions), felony attempted breaking and entering,

 felony tampering with electronic monitoring device and misdemeanor retail fraud.

 (R.30-5).

       Jamaal Cameron’s criminal history includes four convictions of felony uttering

 and publishing. (R.30-5).

       Matthew Saunders’ criminal history includes convictions of felony armed

 robbery, felony home invasion (1st degree), felony unlawful driving away of a motor

 vehicle, felony receiving/concealing stolen property, felony breaking and entering a

 vehicle (multiple convictions).

       Richard Briggs’ criminal history includes convictions of felony receiving and

 concealing stolen property (multiple convictions), felony attempted unlawful driving

 away of a motor vehicle (multiple convictions). (R.30-5).



       4
              None of these criminal histories has ever been disputed by Plaintiffs during this
              litigation.

                                               9
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20                 PageID.3076       Page 10 of 15




       Michael Bates’ criminal history includes convictions of misdemeanor larceny,

 felony larceny from a motor vehicle and felony receiving/concealing stolen property.

 (R.30-5).

       Michael Cameron’s criminal history includes convictions of felony receiving

 and concealing stolen property (multiple convictions) and felony unlawful driving

 away of a motor vehicle (multiple convictions). (R.30-5).

       In light of these histories, it is readily apparent that Plaintiffs pose a threat5 to

 the public and the public has an interest in Plaintiffs completing their sentences.

 Moreover, it should be noted that this does not include the numerous other

 individuals with significant criminal histories in the medically vulnerable subclass.

              B.      The Court’s Preliminary Injunction

       The same analysis equally applies to the Court’s Preliminary Injunction the

 provisions of which are set forth in its Order. In a context similar to the instant case,

 the district court and Fifth Circuit6 recently granted defendants’ motion to stay.


       5

       Unfortunately, the significant threat to the public was recently displayed when 100 inmates
       released from Rikers Island were re-arrested shortly after their release. (See Craig McCarthy,
       Dozens of Rikers Inmates Arrested Again After Coronavirus Release, New York Post, May
       12, 2020)
       6

       The district court also temporarily stayed its preliminary injunction providing defendants the
       ability to appeal and the Fifth Circuit an opportunity to determine defendants’ motion to stay.
       The same should occur in the instant case.

                                                 10
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20         PageID.3077     Page 11 of 15




 Valentine v Collier, 956 F3d 797 (5th Cir.2020). The same was granted in Swain v

 Junior, 2020 WL 2161317 (11th Cir. 2020).

       A preliminary injunction is an extraordinary remedy which should be granted

 only if the movant carries his or her burden of proving that the circumstances clearly

 demand it.” Overstreet v. Lexington-Fayette Urban County Government, 305 F.3d

 566, 573 (6th Cir. 2003). Courts have identified three types of particularly disfavored

 preliminary injunctions: “(1) preliminary injunctions that alter the status quo; (2)

 mandatory preliminary injunctions; and (3) preliminary injunctions that afford the

 movant all the relief that [he] could recover at the conclusion of a full trial on the

 merits.” See Schrier v. Univ. of Colorado, 427 F.3d 1253, 1259 (10th Cir.2005).

 Dulak v. Corizon Inc., No. 14-10193, 2014 WL 4678085, at *4 (E.D. Mich. June 9,

 2014), report and recommendation adopted, No. 14-10193, 2014 WL 4678086 (E.D.

 Mich. Sept. 18, 2014). Where a prison inmate seeks an order enjoining state prison

 officials, the Court is required to proceed with the utmost care and must be cognizant

 of the unique nature of the prison setting. See Glover v. Johnson, 855 F.2d 277, 284

 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984). Contrary

 to the above, the Court’s Preliminary Injunction alters the status quo and enjoins state

 prison officials.




                                           11
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20          PageID.3078    Page 12 of 15




       The four factors set forth above support staying the Court’s Preliminary

 Injunction. In regard to Defendant’s likelihood of success, Defendant incorporates by

 reference the arguments set forth in its Motion to Dismiss and Response to Plaintiffs’

 Motion for Class Certification. Plaintiffs have not complied with the requirements of

 the Prison Litigation Reform Act (“PLRA”) including exhaustion of administrative

 remedies. This alone is fatal to their § 1983 claim and precludes injunctive relief.

 Moreover, the requirements of the PLRA are applicable to Plaintiffs’ claims and

 neither Plaintiffs nor the Court have authored any binding authority establishing a

 federal district court has authority to release a state inmate under § 1983.

 Interestingly, the Chief Judge, Hon. Denise Page Hood, of this Court has previously

 agreed with Defendants’ position. See, Chambers v Bouchard, 20-cv-10916; - - WL -

 - - (E.D. Mich. April 20, 2020). With respect to deliberate indifference, the Eleventh

 Circuit, recently held a district court erred in finding likelihood of success in similar

 circumstances as exist in the instant action. Swain v Junior, 2020 WL 2161317 (11th

 Cir. 2020). In regard to portions of the injunction that exceeded the recommendations

 of the CDC and/or set forth requirements that the OCJ implement its pre-existing

 policies, Defendants are also likely to succeed on the merits. See Valentine, supra.

       The same arguments regarding the remaining factors also favor a stay of the

 Court’s Preliminary Injunction. The Court’s mandatory preliminary injunction

                                            12
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20        PageID.3079     Page 13 of 15




 (“particularly disfavored” by courts) requires Defendant to implement 22 various

 measures in the jail which will obviously result in irreparable harm. “Any time a state

 is enjoined by a court from effectuating statutes enacted by representatives of its

 people, it suffers a form of irreparable injury.” Maryland v King, 567 US 1301

 (2012). An “invasion of... federalism principles” results in “institutional injury.”

 Texas v United States Envt’l Protection Agency, 829 F3d 405, 434 (5th Cir.2016).

 Here, the measures of prison policy in Michigan is assigned to the Michigan

 Department of Corrections. Despite the MDOC’s authority, the Court’s Order sets

 forth measures including affirmative hourly cleaning with products the jail is not

 currently in possession, the production of a list of medically-vulnerable subclass (in

 addition to providing supporting documentation) within three (3) business days, and

 the reconfiguration (including classification, security and housing systems) of

 portions of the jail. Not only is the Court’s Order unprecedented in its supervision of

 a county jail, the Order requires Defendant to implement measures not even

 considered by the CDC. Thus, the injunction prevents Defendant from “effectuating

 the Legislature’s choice and hence imposes irreparable injury.” Valentine, 956 F3d

 at 803.

       By its numerous requirements, the injunction also creates an “administrative

 nightmare” for Defendant. Valentine, supra. Such a consequence was noted by the

                                           13
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20         PageID.3080     Page 14 of 15




 Valentine court in determining defendant would suffer irreparable harm if the order

 was not stayed. As the court stated, “the burden upon [defendant] in terms of time,

 expense, and administrative red tape is too great while it must respond in other ways

 to the crisis.” Id (citations and quotations omitted). Here, the Court’s Order requiring

 Defendant to affirmatively enact new measures including but not limited to the

 management of housing units, cells and corresponding protocols regarding same

 places extensive administrative requirements on Defendant at a time while they are

 already implementing and executing policies which have limited positive inmates to

 six (6) as of the present date.

       Plaintiffs are unable to show substantial injury if the preliminary injunction is

 not stayed. In order to make such a showing, Plaintiffs must show they will “suffer

 irreparable injuries even after accounting for the protective measures” taken by

 Defendant. Id at 804. The statistics of Defendant’s testing establish Plaintiffs are

 unable to make such a showing. For the same reasons stated in Valentine, supra,

 Plaintiffs are unable to show they will suffer substantial injury if the preliminary

 injunction is not stayed. Id.

       Finally, the public interest also favors a stay. “Because the state is the

 appealing party, its interest and harm merge with that of the public.” Veasey v Abbott,




                                           14
Case 2:20-cv-10949-LVP-MJH ECF No. 97 filed 05/21/20                            PageID.3081          Page 15 of 15




 870 F3d 387, 391 (5th Cir.2017)(citing Nken v Holder, 556 US 418, 425-26 (2009)).

 In light of the foregoing, this factor favors a stay. See, Valentine, 956 F3d at 804.

                                       RELIEF REQUESTED

       WHEREFORE, Defendant respectfully requests that this Honorable Court stay

 its Order (including the provisions of same) dated May 21, 2020 pending Defendant’s

 appeal for the reasons set forth above.

                                           Respectfully submitted,

                                           POTTER DeAGOSTINO O’DEA & CLARK

                                           s/ STEVEN M. POTTER (P33344)
                                           s/ ROBERT C. CLARK (P76359)
                                           Attorney for Defendant
                                           2701 Cambridge Court, Suite 223
                                           Auburn Hills, Michigan 48326
                                           (248) 377-1700
 Dated: May 21, 2020                       spotter@potterlaw.com
                                           rclark@potterlaw.com


                                        CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I electronically filed the foregoing paper with the Clerk of
       the Court using the ECF system which will send notification of such filing to the attorneys of
       record, and I hereby certify that I have mailed by United States Postal Service the paper to the
       following non-ECF participants: N/A.

                                           /s/ STEVEN M. POTTER (P33344)
                                           Attorney for Defendant
                                           2701 Cambridge Court, Suite 223
                                           Auburn Hills, Michigan 48326
                                           (248) 377-1700
                                           spotter@potterlaw.com



                                                        15
